Exhibit 10.03
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) is made as of October 29, 2010, by
and between SG Blocks, Inc. (the “Company”) and Paul Galvin (the “Executive”).
 
WITNESSETH:
 
WHEREAS, the Company desires to employ the Executive under the terms and
conditions specified herein, and the Executive desires to be so employed by the
Company.
 
NOW, THEREFORE, in consideration of the mutual promises and conditions set forth
herein, the parties hereto agree as follows:
 
1.           Term.  The Company shall employ the Executive pursuant to the terms
set forth in this Agreement effective as of October 29, 2010 (the “Effective
Date”), and this Agreement shall continue in effect, unless terminated earlier
pursuant to paragraph 4, until the third anniversary of the Effective Date (the
“Term”).  Negotiations regarding any extension of the Term shall commence
promptly no later than 60 days prior to the end of the Term.
 
2.           Duties and Authority.
 
(a)           During the Term the Executive will be employed as the Chief
Executive Officer of the Company and will have such responsibilities and duties
as are customarily attendant to his position as may be specified from time to
time by the Board of Directors of the Company (the “Board”) or its
designee.  The Executive shall report directly to the Board of Directors or its
designee. The Executive shall also serve as the Chief Executive Officer or
equivalent position in the Company’s subsidiaries.  The Executive agrees to
devote substantially all of his business time and energies to the business of
the Company.
 
(b)           Without limiting the generality of the foregoing, Executive shall
not, without the written approval of the Company, render services of a business
or commercial nature on his own behalf or on behalf of any other person, firm,
or corporation, whether for compensation or otherwise, during his employment
hereunder, provided that the foregoing shall not prevent the Executive from (i)
serving on the boards of directors of non-profit organizations and, with the
prior written approval of the Board, other for profit companies, (ii)
participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing Executive’s passive personal investments,
and (iv) acquiring an equity interest in subsidiaries of the Company so long as
such activities in the aggregate do not materially interfere or conflict with
Executive’s duties hereunder or create a potential business or fiduciary
conflict.
 
3.           Compensation and Benefits.  In full consideration for all services
rendered by the Executive during the Term, the Executive will receive the
following compensation and benefits during the Term:
 
(a)           Base Salary.  During the Term the Executive shall receive an
annual base salary of two hundred forty thousand dollars ($240,000) less
applicable federal, state and local taxes and withholdings, payable in
accordance with the customary payroll practices of the Company (“Base Salary”).
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Annual Bonus.  For each full calendar year during the Term, the
Executive will be eligible to receive an annual bonus (“Annual Bonus”) as
determined at the discretion of the Board.
 
(c)           Equity Plan.  In the event the Board of Directors of the Company
establishes an equity plan for senior executives at Executive’s level, Executive
shall be eligible to participate in such plan pursuant to the terms of the
plan.  Executive understands such plan will be in the discretion of the Board of
Directors of the Company.
 
(d)           Expense Reimbursement.  The Executive will be reimbursed for all
appropriate business expenses that are approved and recorded in accordance with
the policies of the Company or any of its affiliates, as appropriate, as in
effect from time to time, to the extent such policies are consistent with Code
Section 409A.
 
(e)           Employee Benefits.  The Executive shall be entitled to participate
in all of the applicable benefit plans of the Company, pursuant to the terms of
the plans, at a level of participation commensurate with other executives at his
level.  The Company may, at any time or from time to time, amend, modify,
suspend or terminate any benefit plans or programs contemplated hereunder in
this section 3(e) for any reason and without the Executive’s prior written
consent if such modification, suspension or termination is consistent for
similarly situated employees.  However, Executive and his family shall be
covered by health insurance at the Company’s expense throughout the Term.
 
(f)           Vacation. The Executive shall accrue 20 days of vacation with pay
per year.
 
4.           Termination of the Executive’s Employment.
 
(a)           Death.  The Executive’s employment shall terminate immediately
upon his death.
 
(b)           Disability.  The Executive’s employment shall terminate
immediately upon the Executive being Disabled.  “Disabled” or a “Disability”
shall mean a determination by the Company, as a result of a physical or mental
illness, that Executive is unable to perform the essential functions of his job,
with or without a reasonable accommodation, and he has been unable to do so for
a period of not less than 90 days during any 365 day period during the Term.
 
(c)           By the Company.  The Company may terminate the Executive’s
employment in its sole discretion at any time during the term, with or without
“Cause” (as defined below), upon written notice by the Company to the Executive,
and the Executive’s employment will terminate on the date notice is given or
such date selected by the Company, in its sole discretion; provided, however,
that the termination of employment of the Executive shall not be deemed to be
for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the Board setting forth the particular
clause below that has triggered the termination for Cause.  “Cause” shall mean
(i) the Executive’s willful failure to follow the lawful directions of the
Board, provided such directions are consistent with the status, scope and
dignity of the Executive’s position with the Company; (ii) willful acts of
dishonesty, theft or fraud by Executive resulting or intending to result in
personal gain or enrichment of Executive or any other person or entity at the
expense of the Company; (iii) any act of a crime constituting a felony or fraud
or dishonesty by the Executive that is being investigated by a federal, state or
local governmental agency or authority which, in the reasonable judgment of the
Company, may result in an indictment of the Executive; (iv) indictment,
conviction of or entering of a plea of nolo contendere or the equivalents of
such for a crime constituting a felony or in respect of an act of fraud or
dishonesty, provided that such indictment is not dismissed within 10 days of its
issuance; (v) willful misconduct by the Executive that is or will be injurious
financially to the Company, including without limitation actions which result in
a claim or lawsuit being threatened or filed against Company or any of its
affiliates based on Executive’s actions, or (vi) any other material breach of
this Agreement by the Executive; provided, however, in the case of clause (vi),
the Executive shall be entitled to written notice from the Company upon the
Company’s knowledge of the first occurrence of such breach and 10 days to cure
the deficiency leading to the Cause determination, if such deficiency is
curable.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)           By the Executive.  The Executive may terminate his employment with
the Company during the Term upon at least 90 days prior written notice to the
Company, with or without “Good Reason” (as defined below), and the Executive’s
employment will terminate upon the expiration of such 90 day period after such
notice is given.  “Good Reason” shall mean (i) a reduction in the Executive’s
Base Salary; (ii) a material adverse diminution in the Executive’s title,
responsibilities, position, or duties or any material change of the Executive’s
primary responsibilities, in each case without the Executive’s prior written
consent; (iii) the relocation by the Company of the Executive’s principal office
of more than 30 miles, other than a relocation to any location in New York City
or within a reasonable proximity to New York City or a relocation initiated by
the Executive or to which the Executive has consented in writing; or (iv) a
material breach of this Agreement by the Company; provided, however, in each
case, the Company shall be entitled to written notice from the Executive of the
first occurrence of such breach within 90 days of its occurrence and 30 days to
cure the deficiency, if such deficiency is curable.  Executive’s termination
with Good Reason must occur within one year of the first occurrence of such
breach.
 
(e)           Following a Change in Control.  If Executive’s employment is (i)
terminated by the Company or its successor, without Cause, and not due to his
Disability, death, voluntary resignation or (ii) terminated by the Executive
with Good Reason, within six months of a Change in Control (as hereinafter
defined), the Executive shall be entitled to receive a Change in Control Payment
(as hereinafter defined) with respect to such termination.  Termination of
employment shall have the same meaning as separation from service under Code
Section 409A and Regulation Section 1.409A-1(h).
 
(f)           “Change of Control” means and includes each of the following:
 
(1)           the acquisition, directly or indirectly, by any “person” or
“group” (as those terms are defined in Sections 3(a)(9), 13(d), and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
thereunder) of “beneficial ownership” (as determined pursuant to Rule 13d-3
under the Exchange Act) of securities entitled to vote generally in the election
of directors (“voting securities”) of the Company that represent 50% or more of
the combined voting power of the Company’s then outstanding voting securities,
other than
 
 
3

--------------------------------------------------------------------------------

 
 
(i)           an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any person controlled by the Company or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company, or
 
(ii)           an acquisition of voting securities by the Company or a
corporation owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company, or
 
(iii)           an acquisition of voting securities pursuant to a transaction
described in subsection (ii) below that would not be a Change of Control under
subsection (ii), or
 
(iv)           by a group consisting of TAG Partners, LLC, Steve Armstrong and
Bruce Russell or their respective affiliates;
 
Notwithstanding the foregoing, neither of the following events shall constitute
an “acquisition” by any person or group for purposes of this subsection (1): an
acquisition of the Company’s securities by the Company which causes the
Company’s voting securities beneficially owned by a person or group to represent
50% or more of the combined voting power of the Company’s then outstanding
voting securities;
 
(2)           the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of a merger, consolidation, reorganization, or business combination, a sale or
other disposition of all or substantially all of the Company’s assets, in each
case, other than a transaction
 
(i)           which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least 50% of the combined voting power of the Successor Entity’s outstanding
voting securities immediately after the transaction, and
 
(ii)           after which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this paragraph (2) as beneficially owning 50% or more of
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction;
 
For purposes of subsection (i) above, the calculation of voting power shall be
made as if the date of the acquisition were a record date for a vote of
Company’s stockholders, and for purposes of subsection (ii) above, the
calculation of voting power shall be made as if the date of the consummation of
the transaction were a record date for a vote of the Company’s stockholders.
 
 
4

--------------------------------------------------------------------------------

 
 
(g)           Notwithstanding the foregoing, the following events shall not
constitute a “Change of Control”: (i) a mere reincorporation of the Company;
(ii) a transaction undertaken for the sole purpose of creating a holding company
that will be owned in substantially the same proportion by the persons who held
the Company’s securities immediately before such transaction; (iii) the
Company’s (or any successor entity’s) initial public offering of its equity
securities; (iv) the Company becoming public by a reverse merger with a
publicly-traded entity ; or (v) a transaction effected primarily for the purpose
of financing the Company with cash (as determined by the Board in its discretion
and without regard to whether such transaction is effectuated by a merger,
equity financing or otherwise).
 
(h)           For purposes of the definition of Cause and Good Reason, an act or
failure to act by a party will not be deemed “willful” if done, or omitted to be
done, in good faith without knowledge or awareness of the related violation or
breach, and with reasonable belief that his/its action or omission was not
materially detrimental to the other party.
 
(i)           The effective date of any termination of the Executive’s
employment to this paragraph 4 shall be referred to herein as the “Termination
Date.”
 
5.           Payment Upon Termination of Employment.
 
(a)           Without Cause and Good Reason Termination.   If, during the Term,
except as set forth in subparagraph (d) below, the Executive’s employment with
the Company is terminated by the Company without Cause or the Executive
terminates employment for Good Reason (each a “Qualifying Termination”), the
Executive will be entitled to the following (less applicable federal, state and
local withholdings), which shall be paid in accordance with the Company’s
regular payroll dates beginning on the 60th day after the Termination Date,
provided Executive has fulfilled his obligations under Section 5(f):
 
 
(1)
Accrued and unpaid salary and benefits to which the Executive has become
entitled under this Agreement or otherwise as of the Termination Date (“Accrued
Compensation”);

 
 
(2)
An amount equal to one year of the Executive’s Base Salary;

 
 
(3)
Continuation of family benefits at the Company’s expense, for the lesser of (i)
one year, or (ii) until such time as Executive and his family are eligible for
benefits from another source; and

 
 
(4)
A lump sum payment in an amount equal to a prorated portion of the greater of
(i) any annual bonus payable in the year in which Executive’s termination of
employment occurs or (ii) Executive’s annual bonus in the year preceding the
year of termination of employment.  Such bonus shall be payable at the time when
the Company pays Annual Bonuses for the calendar year in which the Termination
Date occurs.

 
 
5

--------------------------------------------------------------------------------

 
 
Notice by the Company to the Executive of its intention not to renew this
Agreement, in accordance with paragraph 5(d) of this Agreement (including a
required termination of his employment hereunder), shall not be deemed a
termination without Cause or for Good Reason.
 
(b)           Termination For Cause or Termination By the Executive Without Good
Reason; Death or Disability.  If the Executive’s employment is terminated by the
Company for Cause or by the Executive without Good Reason or in the event of the
death or disability of the Executive, the Executive (or his estate, if
appropriate) shall only be entitled to receive his Accrued Compensation, and his
expenses incurred but not yet paid to the Executive.  In addition, in the event
of a termination by the Company for Cause or by the Executive without Good
Reason, all of the Executive’s options and other equity compensation (whether
vested or unvested) shall terminate and be forfeited as of the date of
termination of employment.
 
(c)           Following a Change in Control.  If Executive’s employment is
terminated under the circumstances set forth in Section 4(e) above, the
Executive shall receive Accrued Compensation and 18 months of Executive’s base
salary.  Such payments shall be paid in accordance with the Company’s regular
payroll dates beginning on the 60th day after the Termination Date, provided
Executive has fulfilled his obligations under Section 5(f).
 
(d)           Non-Renewal.  The Company may, at any time more than 60 days prior
to the end of the Term, notify the Executive that the Term will not be
extended.  Executive shall receive the Accrued Compensation.
 
(e)           No mitigation.  In the event of any termination of employment, the
Executive will be under no obligation to seek other employment, and there will
be no offset against amounts due him on account of any remuneration attributable
to any subsequent employer or claims asserted by the Company; provided, however,
continuing benefit coverage will cease in the event the Executive commences
subsequent employment which provides benefit coverage.
 
(f)           Release Agreement.  Any payments made pursuant to this paragraph 5
are contingent upon the Executive executing a Release Agreement in the form
attached as Exhibit A.
 
6.           Confidentiality Agreement and Assignment of Intellectual Property.
 
(a)           Executive understands that during the Term, he may have access to
unpublished and otherwise confidential information both of a technical and
non-technical nature, relating to the business of the Company and any of its
parents, subsidiaries, divisions, affiliates (collectively, “Affiliated
Entities”), or clients, including without limitation any of their actual or
anticipated business, research or development, any of their technology or the
implementation or exploitation thereof, including without limitation information
Executive and others have collected, obtained or created, information pertaining
to clients, accounts, vendors, prices, costs, materials, processes, codes,
material results, technology, system designs, system specifications, materials
of construction, trade secrets and equipment designs, including information
disclosed to the Company by others under agreements to hold such information
confidential (collectively, the “Confidential Information”).  Executive agrees
to observe all Company policies and procedures concerning such Confidential
Information.  Executive further agrees not to disclose or use, either during his
employment or at any time thereafter, any Confidential Information for any
purpose, including without limitation any competitive purpose, unless authorized
to do so by the Company in writing, except that he may disclose and use such
information in the good faith performance of his duties for the
Company.  Executive’s obligations under this Agreement will continue with
respect to Confidential Information, whether or not his employment is
terminated, until such information becomes generally available from public
sources through no fault of Executive or any representative of
Executive.  Notwithstanding the foregoing, however, Executive shall be permitted
to disclose Confidential Information as may be required by a subpoena or other
governmental order, provided that he first notifies the Company of such
subpoena, order or other requirement and such that the Company has the
opportunity to obtain a protective order or other appropriate remedy.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)           During Executive’s employment, upon the Company’s request, or upon
the termination of his employment for any reason, Executive will promptly
deliver to the Company all documents, records, files, notebooks, manuals,
letters, notes, reports, customer and supplier lists, cost and profit data,
e-mail, apparatus, computers, blackberries or other PDAs, hardware, software,
drawings, blueprints, and any other material of the Company or any of its
Affiliated Entities or clients, including all materials pertaining to
Confidential Information developed by Executive or others, and all copies of
such materials, whether of a technical, business or fiscal nature, whether on
the hard drive of a laptop or desktop computer, in hard copy, disk or any other
format, which are in his possession, custody or control.  Executive may retain
the Executive’s rolodex and similar address books, provided however, that such
items only include contact information.
 
(c)           Executive will promptly disclose to the Company any idea,
invention, discovery or improvement, whether patentable or not (“Creations”),
conceived or made by him alone or with others at any time during his
employment.  Executive agrees that the Company owns any such Creations,
conceived or made by Executive alone or with others at any time during his
employment, and Executive hereby assigns and agrees to assign to the Company all
rights he has or may acquire therein and agrees to execute any and all
applications, assignments and other instruments relating thereto which the
Company deems necessary or desirable.  These obligations shall continue beyond
the termination of his employment with respect to Creations and derivatives of
such Creations conceived or made during his employment with the Company.  The
Company and Executive understand that the obligation to assign Creations to the
Company shall not apply to any Creation which is developed entirely on his own
time without using any of the Company’s equipment, supplies, facilities, and/or
Confidential Information unless such Creation (a) relates in any way to the
business or to the current or anticipated research or development of the Company
or any of its Affiliated Entities; or (b) results in any way from his work at
the Company.
 
7.           Competitive and Other Activity.  The Executive acknowledges and
agrees that a principal consideration for the agreement to make the payments
provided in this Agreement by the Company to the Executive is the Executive’s
compliance with the undertakings set forth in this paragraph 7.
 
(a)           Covenant Not to Compete.  During the Executive’s employment
hereunder and for 18 months after the termination of the Executive’s employment
with the Company for any reason (except that if Executive’s employment is
terminated for Cause, for 24 months after the termination), the Executive will
not, without the prior written consent of the Company, directly or indirectly,
whether individually, as a director, stockholder, partner, owner, employee,
consultant, or agent of any business, or in any other capacity, other than on
behalf of the Company or any of its subsidiaries or affiliates,
 
 
7

--------------------------------------------------------------------------------

 
 
 
(1)
own, manage, control, be employed by, participate in, or be connected in any
manner with the ownership, management, operation or control of any
Competitor.  The term “Competitor” shall mean anyone in a business competitive
with the current or planned business of the Company;

 
 
(2)
solicit the business of, attempt to solicit the business of, or perform any such
services for, any person or entity that is a Client of the Company or any of its
subsidiaries or affiliates.  The term “Client,” as used in this subparagraph
applies to any person or entity that is or was a client of the Company during
the 12 month period prior to the date the Executive ceases to be associated with
the Company;

 
(b)           Nothing in this Agreement shall prevent the Executive from owning
directly or indirectly for passive investment purposes not intended to
circumvent this Agreement, less than two percent (2%) of the publicly traded
equity securities of any Competitor (so long as the Executive has no power to
manage, operate, advise, consult with or control the competing enterprise and no
power, alone or in conjunction with other affiliated parties, to select a
director, general partner, or similar governing official of the competing
enterprise other than in connection with the normal and customary voting powers
afforded the Executive in connection with any permissible equity ownership).
 
(c)           Non-Solicitation or Hire.  During the Executive’s employment
hereunder and for 18 months after the termination of the Executive’s employment
with the Company for any reason (except that if the Executive’s employment is
terminated for Cause, for 24 months after the termination), the Executive will
not, without the prior written consent of the Company, directly or indirectly,
for the Executive’s own account or for the account of any other person or entity
with which the Executive is or shall become associated in any capacity, (i)
solicit for employment, (ii) hire, or (iii) solicit to interfere with the
business of the Company or any subsidiary or affiliate of the Company, any
officer, employee, agent, consultant, or independent contractor of the Company
or its subsidiaries or affiliates.
 
(d)           Cooperation with the Company.  During the Executive’s employment
hereunder and after the termination of the Executive’s employment with the
Company for any reason, the Executive will make himself available to the Company
and its affiliated companies upon reasonable requests by the Company and its
affiliated Company and its affiliated companies or their attorneys with respect
to any potential or actual claims that may be brought by or against the Company
or its affiliated companies or any of its or their predecessors (“Potential or
Actual Claims”).  Unless requested by the Company or its agents or attorneys,
Executive shall not discuss with, be consulted by, act as a witness for, provide
documents to or in any way assist any individuals or entities (or their agents
or attorneys) regarding any Potential or Actual Claims, or otherwise believes
his compliance is required by law, Executive shall notify the General Counsel or
the Company promptly to permit the Company an opportunity to respond to such
before he takes any action or makes any decisions regarding such subpoenaed in
connection with any Potential or Actual Claims, or otherwise believes his
compliance is required by law, Executive shall notify the General Counsel of the
Company promptly to permit the Company an opportunity to respond to such before
he takes any action or makes any decisions regarding such subpoena or other
purported legal obligation.  The Company shall reimburse Executive for
reasonable out-of-pocket expenses (not including attorney’s fees; provided that
such might be paid in the event covered by the Company’s or its affiliates’ D&O
insurance) incurred as a result of Executive’s compliance with this provision.
 
 
8

--------------------------------------------------------------------------------

 
 
(e)           Remedy for Breach.  The Executive hereby acknowledges that the
provisions of this paragraph 7 and paragraph 6 are reasonable and necessary for
the protection of the Company and its subsidiaries and affiliates. The Executive
further acknowledges that the Company and its subsidiaries and affiliates may be
irreparably harmed if such covenants are not specifically
enforced.  Accordingly, the Executive agrees that, in addition to any other
relief to which the Company may be entitled, including claims for damages, the
Company will be entitled to seek and obtain injunctive relief (without the
requirement of any bond) from a court of competent jurisdiction for the purposes
of restraining the Executive from an actual or threatened breach of such
covenants.  In addition, and without limiting the Company’s other remedies, in
the event of any breach by the Executive of such covenants, the Company will
have no obligation to pay any future amounts as provided under paragraph 5 of
this Agreement on or after the date of such breach.
 
(f)           Restrictive Modification.  If any of the rights or restrictions
contained herein, including but not limited to this paragraph 7 and paragraph 6,
shall be deemed to be unenforceable by reason of the extent, duration or
geographical scope of such rights or restrictions, the parties hereby agree that
a court of competent jurisdiction shall reduce such extent, duration and
geographical scope and enforce such right or restriction in its reduced form for
all purposes in the manner contemplated hereby; provided that such extent,
duration and geographical scope shall only be reduced to the extent necessary in
order to make such right or restriction enforceable.
 
8.           Indemnification.  The Company shall indemnify and hold the
Executive harmless from any liabilities arising out of, or related to, his
employment as an employee, officer and, if applicable, director of the Company
and its subsidiaries and affiliates to the maximum extent allowable by law,
provided such liabilities do not arise out of or relate to any fraudulent or
criminal activity of Executive.
 
9.           Miscellaneous.
 
(a)           Restrictive Covenants.  The Executive represents and warrants that
he is not a party to or subject to any restrictive covenants, legal restrictions
or other agreements in favor of any entity or person which would in any way
preclude, inhibit, impair or limit the Executive’s ability to perform his
obligations under this Agreement, including, but not limited to, non-competition
agreements, non-solicitation agreements or confidentiality agreements.
 
 
9

--------------------------------------------------------------------------------

 
 
(b)           Jurisdiction.  The parties agree irrevocably to submit to the
exclusive jurisdiction of the state or federal courts located in the State of
New York, County of New York, for the purposes of any suit, action or other
proceeding brought by any party arising out of a breach of any of the provisions
of this Agreement and hereby waive, and agree not to assert by way of motion, as
a defense or otherwise, in any such suit, action, or proceeding, any claims that
they are not personally subject to the jurisdiction of the above-named courts,
that the suit, action or proceeding is brought in an inconvenient forum, that
the venue of the suit, action or proceeding is brought in an inconvenient forum,
that the venue of the suit, action or proceeding is improper, or that the
provisions of this Agreement may not be enforced in or by such courts.
 
(c)           Notice.  Any notice or other communication required or which may
be given hereunder shall be in writing and shall be delivered personally,
telegraphed, telexed, sent by facsimile transmission or sent by certified,
registered or express mail, postage prepaid, and shall be deemed given when so
delivered personally, telegraphed, telexed, or sent by facsimile transmission
or, if mailed, four (4) days after the date of mailing, as follows:
 
If the Company, to:
 
[                                ]
[                                ]
[                                ]
 
With a copy to:
 
Olshan Grundman Frome Rosenzweig & Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, New York  10022
Attn:  Kenneth A. Schlesinger
 
If the Executive, to his home address set forth in the records of the Company.
 
30 West St.
Apt. 22A
NY, NY 10004
 
(d)           Entire Agreement.  This Agreement supersedes any and all existing
agreements between the Executive and the Company relating to the terms and
conditions of the Executive’s employment.
 
(e)           Amendments and Waivers.  No provisions of this Agreement may be
amended, modified, waived or discharged except as agreed to in writing by the
Executive and the Company.  The failure of a party to insist upon strict
adherence to any term of this Agreement on any occasion will not be considered a
waiver thereof or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
 
(f)           Successors and Assignability. This Agreement shall be binding upon
and inure to the benefit of the Executive and the Company.  Neither this
Agreement nor any of the rights of the parties hereunder may be assigned by
either party hereto except that the Company may assign its rights and
obligations hereunder to a corporation or other entity that acquires
substantially all of its assets.  Any assignment or transfer of this Agreement
in violation of the foregoing provisions will be void.  If Executive should die
after his Termination Date and while any amount payable hereunder would still be
payable to Executive hereunder if Executive had continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to Executive’s devises, legates or other designees or,
if there is no such designee, to Executive’s estate.
 
 
10

--------------------------------------------------------------------------------

 
 
(g)           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and/or to be performed in that State, without regard to any choice of law
provisions thereof.
 
(h)           Withholdings.  The Company shall withhold from any benefit
provided or payment due hereunder the amount of withholding taxes due any
federal, state, or local authority in respect of such benefit or payment and to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such withholding taxes.
 
(i)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart.
 
(j)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.
 
(k)           Severability.  If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement will remain in effect, and if such
provision is inapplicable to any person or circumstance, it will nevertheless
remain applicable to all other persons and circumstances.
 
(l)           Survival.  The Executive’s obligations in paragraphs 6 and 7 will
survive the termination of this Agreement.  The Company’s obligations in
paragraphs 5 and 8 will survive the termination of this Agreement.
 
10.           Code Section 409A.  The compensation and benefits payable under
this Agreement, including without limitation the severance benefits described in
Section 5, are not intended to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code by virtue of combination for the
short-term deferral exception and the exception for certain payments made upon
involuntary separation from service.  To the extent applicable, this Agreement
shall be interpreted in accordance with Code Section 409A and Department of
Treasury regulations and other interpretive guidance issued thereunder.  To the
extent that any compensation or benefits hereunder constitute “nonqualified
deferred compensation” within the meaning of Code Section 409A, the following
rules shall apply:
 
A termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amounts or
benefits upon or following a termination of employment that are considered
“nonqualified deferred compensation” under Code Section 409A and, for purposes
of any such provision of this Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service.”
 
 
11

--------------------------------------------------------------------------------

 
 
For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.
 
All reimbursements under this Agreement shall be made as soon as practicable
following submission of a reimbursement request, but no later than the end of
the year following the year during which the underlying expense was incurred.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

 
SG BLOCKS, INC.
         
By:
/s/ Paul M. Galvin
   
Name:
     
Title:
                       
By:
/s/ Jennifer Strumingher
   
Name:
Jennifer Strumingher
   
Title:
Chief Admin Officer



 
12

--------------------------------------------------------------------------------

 